—Motion for writ of error coram nobis denied. Memorandum: We reject the contention of defendant that the People failed to establish his knowledge of the weight of the controlled substance sold to an informant pursuant to People v Ryan (82 NY2d 497). Ryan was controlling at the time the underlying offenses were committed (see, L 1995, ch 75; People v Lamont, 227 AD2d 873). Under Ryan, knowledge may be inferred from several factors, including negotiations concerning weight or price (see, People v Ryan, supra, at 505). The People presented evidence of negotiations between defendant and an informant for the sale of cocaine, including discussions of weight and price. Because defendant’s contention lacks merit, appellate counsel was not ineffective for failing to raise it on direct appeal. Present — Green, J. P., Pine, Scudder and Balio, JJ.